DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    109
    551
    media_image1.png
    Greyscale

Status of Claims
4.	This Office Action is in response to the amendments filed on January 22nd 2021. Claims 1-25 are allowed.

Response to Arguments
5.	The double patenting rejections has been withdrawn in view of terminal disclaimer filed by applicant on 04/02/2021 and approved on 04/02/2021.

Allowable Subject Matter
6.	Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art(s) of record, in particular, Rojals et al does not disclosed with respect to  Independent claims 1, and 11 in combination of with the other claimed limitations, generating a best prediction mode decision of individual current blocks of at least one of the frames comprising: performing multiple prediction passes for an individual current block comprising forming a prediction mode decision comprising selecting among a plurality of candidate prediction modes at each pass of the multiple prediction passes, and determining which one of the prediction mode decisions is a final prediction mode decision. Rather Rojals et al disclosed, a method and an apparatus of coding transform coefficients associated with residual video data and a scan order technique for the significance map scan orders (Rojals: ¶s 11, 12, 121-125). The same reasoning applies to claims 15 and 20, Rojals does not disclosed, a computer-implemented system and non-transitory computer-readable medium having stored thereon instructions that when executed cause a computing device comprising: generating a best prediction mode decision of individual current blocks of one of the frames comprising: performing multiple prediction passes for an individual current block comprising forming a prediction mode decision comprising selecting one among a plurality of candidate prediction modes at each pass of the multiple prediction passes, and determining which one of the prediction mode decisions is mutatis mutandis.  Accordingly, dependent claims 2-10, 12-15, 17-19, and 21-25 are allowed.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        April 7, 2021